         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  MICHAEL A. BRIGHT,


                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        4:17cv-194

                  JOHN T. WILCHER, Sheriff, MR.
                  FREESEMAN, Chief Administrator,
                  MR. ODELL, Head of
                  Classification, MS. MILLER,
                  MS. PERRY, ALL SENIOR STAFF
                  MEMBERS OF CHATHAM COUNTY JAIL



                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with this Court's order dated December 7, 2018 adopting the Report and

                    Recommendations of the U.S. Magistrate Judge, this case is dismissed without prejudice.

                    This case stands closed




            December 7, 2018                                                   Scott L. Poff
           Date                                                                Clerk
                                                                                lerk



                                                                               (By)
                                                                                By) Deputy Clerk
GAS Rev 10/1/03
